There was no evidence showing a surrender of the lease to Ingraham  Co. The plaintiff proved the giving of such a lease, and during its term the presumption of law was that it continued in force between the parties. This presumption was further proved by the receipts given by the plaintiff for rent from the defendants down to the quarter preceding that for which this rent was claimed. These facts were undisputed, and as matter of law established that there could be no implied hiring between the plaintiff and defendants.
The judge, therefore, erred in holding that there might be such an agreement, and in submitting to the jury the question whether such an agreement was made.
The judgment should be reversed. JOHNSON, J., was also for reversal.
Judgment affirmed. *Page 470